Citation Nr: 0328615	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder. 

The veteran testified at a hearing at the RO before a 
Decision Review Officer in November 1999.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.   The veteran did not serve in combat.

2.  The veteran has a current diagnosis of post-traumatic 
stress disorder.

3.  The occurrence of the claimed in-service stressor has not 
been established.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a December 1997 letter, the RO explained that post-traumatic 
stress disorder is associated with a traumatic event and has 
its onset after the traumatic event.  It requested the 
veteran to provide a detailed description of the traumatic 
incident which produced the stress that resulted in his post-
traumatic stress disorder, including the circumstances, date, 
location, and the unit to which he was assigned.  The RO also 
requested dates and places of in-service and post-service 
treatment for post-traumatic stress disorder.  In the 
February 1999 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.304(f), containing the 
requirements for service connection for post-traumatic stress 
disorder.

In a February 2003 letter, the Board requested the veteran to 
provide the names of the servicemen who sexually assaulted 
him, or the name of any serviceman who witnessed the assault 
or who the veteran told of the assault, the name of any 
family member or friend he told of the assault during active 
service (and a written statement from this person, if 
possible), and/or any letters or other documents that he 
either wrote or received during active service that cite the 
alleged stressful events.  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the December 1997 letter to the veteran, the RO 
stated that it was VA's responsibility to obtain his service 
medical and personnel records, as well as treatment reports 
from military or VA facilities.  The RO stated that if the 
veteran would like the RO to obtain evidence from private 
physicians, he should provide the RO with a signed 
authorization form.  In a February 2003 letter, the VA 
informed the veteran that it was his responsibility to 
provide sufficient information to support his claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records identified 
by the veteran, including records from the Latter Day Saints 
Hospital.  The veteran stated that he had an evaluation at 
the Fort Carson Mental Health Clinic in 1970 or 1971.  The RO 
requested those records in November 1999, and received a 
response that specific dates were needed in order for the 
search to be performed.  The RO requested specific dates from 
the veteran in a June 2000 letter.  He did not respond, nor 
has he indicated the existence of any additional records that 
would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In an October 1968 VA enlistment examination report, clinical 
psychiatric evaluation of the veteran was normal.  On an 
October 1968 Report of Medical History form, the veteran 
checked a box indicating that he never had nor currently had 
depression or excessive worry.  He indicated that his health 
was good.

The veteran's service personnel records indicated that he was 
AWOL from November 1968 to December 1968, April 1969 to May 
1969, and in August 1969.

A service personnel record dated March 1971 indicated that 
the veteran was assigned to duty with the Post Fire 
Department.  An Enlisted Efficiency Report dated September 
1971 indicated that the veteran was a firefighter for the 
Fort Carson Fire Department, that he performed his duties in 
an average manner, was qualified, and was an asset to the 
Fire Department and his colleagues.  

In a December 1971 VA separation examination report, clinical 
psychiatric evaluation of the veteran was normal.  On a 
December 1971 Report of Medical History form, the veteran 
checked a box indicating that he never had nor currently had 
depression or excessive worry.  He had no complaints and 
described his health as excellent.

In a February 1990 VA progress report, the examining 
physician entered a diagnosis of chronic and severe post-
traumatic stress disorder.  

In a September 1997 statement, the veteran reported that he 
was raped while in basic training at Fort Campbell, Kentucky, 
and that there was evidence of this in his 201 File and DD 
Form 214.  He also stated that he was with the fire 
department doing rescue work and was involved in many 
stressful rescues that "took its toll" on him mentally.

In a January 1998 VA post-traumatic stress disorder 
examination report, the veteran reported that he had gone 
AWOL in November 1968, the day after he had been raped.  He 
indicated that evidence of the rape is reflected by his 
having gone AWOL, which was reported in his personnel file 
and DD Form 214.  He reported that he told no one about the 
rape in the service until he spoke with a counselor in June 
of 1997, subsequent to his inpatient treatment.  The examiner 
noted that the veteran was "terribly embarrassed and 
disturbed" about this incident, which occurred when he was 
17 years of age and was first away from home.  The veteran 
indicated that he was raped by two men, and that a knife was 
held to his throat.  He indicated that he had recurrent 
intrusive thoughts about this incident and stated "I try not 
to."  It especially would come to mind when he would see a 
man or men, and is all the more disturbing if he saw such 
individuals at nighttime.  After the rape incident, he spent 
two years at Fort Carson, Colorado, from 1969 to 1970, doing 
rescue work with the fire department on base.  The veteran 
indicated that he was also traumatized with the rescue work.

The veteran reported that he had nightmares approximately two 
to three times per month, and that they were worse in the 
fall, around the time of the anniversary of the rape.  The 
examiner noted that the veteran tried to avoid thoughts and 
feelings associated with this traumatic experience and noted 
that it was evident that it was extremely distressing for the 
veteran to recount it, as he became emotionally tense and 
tearful when doing so.  He tried to avoid activities that 
arouse such recollections, not only within the evaluation, 
but additionally by avoiding movies or books that have 
anything to do with sexual assault.  The examiner entered the 
following impression:

This 46-year-old man does appear to have 
post-traumatic stress disorder due to 
being raped while in the service.  While 
it is notable that this cannot be proven 
as he was too embarrassed to report the 
incident, how the veteran tells the story 
does have a consistency to it that is 
extremely suggestive of what he says 
happening actually happening.  He 
actually was very much looking forward to 
being in the military but this traumatic 
incident in which he was sexually 
assaulted and raped was extremely 
traumatizing and has been an experience 
from which he has not recovered.  

The examiner noted that although the veteran had other 
traumatic experiences, such as when he served as a rescue 
worker, the primary disturbing experience appeared to be the 
rape.  He noted that the veteran, in that situation, was 
confronted with the possibility of being killed and was 
terribly traumatized by the rape that occurred.  His response 
involved intense fear, helplessness, and harm.  He 
persistently reexperienced the traumatic event with frequent 
intrusive recollections and recurrent distressing dreams.  He 
tried to avoid stimuli associated with the traumatic 
experience and had a numbing of his general responsiveness 
and emotional withdrawal.  He had symptoms of increased 
arousal that did not appear to have been present prior to 
military service.  

The examiner entered diagnoses of (1) post-traumatic stress 
disorder, chronic type, severe in nature; (2) dysthymia 
secondary to post-traumatic stress disorder, chronic and 
severe; (3) major depression, recurrent type, linked 
prominently to the veteran's post-traumatic stress disorder.  
Level of stressors was severe to catastrophic with the 
veteran's rape in service.  Also traumatizing was responding 
to accidents in the service as a member of a rescue team and 
seeing individuals who had been killed and severely injured.

A May 1998 VA intake report from the Vet Center indicated 
that the veteran's traumatic events included sexual assault 
in basic training, multiples AWOLs, and working with burned 
individuals as a firefighter.  It indicated that six weeks 
into basic training, when the veteran was 17 years old, he 
was walking alone at night, approximately 8 pm, when two men 
hit him in the stomach and knocked him to the ground.  They 
put a knife to his throat and he was raped by one of the men.  
It also noted that the veteran witnessed the rape of a U.S. 
Marine in a cell of the county jail.  It noted that the 
veteran had attempted to suppress the memories from these 
incidents.  The assessment concluded that the veteran had 
been exposed to sexual assault while in basic training with 
subsequent post-traumatic stress disorder symptoms, and that 
work as emergency personnel also exposed the veteran to 
traumatizing situations involving burn and accident victims.  
The counselor noted that the post-traumatic stress disorder 
had resulted in significant impairment in all areas of 
psychosocial functioning, including work, relations, and 
personal stability.

In a June 1998 VA Psychological Status Report, it was noted 
that the veteran had been receiving treatment at the Vet 
Center since May 1997.  The psychologist noted that sexual 
trauma had led to extreme fear responses, secondary 
depression, and an increased distrust of others.  Regarding 
thought content, the psychologist noted that reliving the 
trauma created heightened fear and withdrawal 
behavior/thinking patterns.  Regarding mood state, the 
psychologist noted typical responses related to unresolved 
sexual trauma.  

In a July 1998 notice of disagreement, the veteran stated 
that he went to an appointment at the mental hygiene clinic 
in 1970 or 1971 for depression and saw an "SP4" who told 
him that it would be a waste of time for him to see a 
counselor, at which point the veteran left.  The veteran 
stated that he remembered leaving the clinic very upset and 
failed to salute a lieutenant, who gave him a verbal 
reprimand.

In an April 1999 private Psychological Diagnostic Interview 
report, the veteran described nightmares and intrusive 
thoughts about the rape, and was clearly discomforted when he 
talked with the psychologist about that experience.  The 
veteran became angry when exposed to reminders of the rape 
and avoided such reminders.  He had very strong emotional 
reactions to issues involving men similar to those who raped 
him, sex offenders, and similar topics.  The psychologist 
entered a diagnosis of post-traumatic stress disorder, 
chronic.

At a November 1999 hearing at the RO before a Decision Review 
Officer, the veteran's representative pointed out that there 
was no verification of the veteran's sexual assault because, 
as is often the case with rape, he did not report it to 
anyone.  There was no police record or medical record of the 
rape itself, and the only people that he told about it, his 
parents, had passed away.  The representative asserted that 
the only other person who may have knowledge of it was the 
veteran's first wife, with whom the veteran no longer had 
contact.  The representative noted that although there was no 
record of the assault, the veteran did go AWOL almost 
immediately after the incident, and the AWOL was on record.  
The veteran stated that it was approximately October or 
November 1968, shortly after entering service.

The representative also noted that the veteran's other 
stressors occurred while he was a firefighter.  She noted 
that his personnel record showed his primary MOS was 71 
November, but his duty was as 51 Mike, which indicated he was 
a firefighter.  She noted that while on duty as a 
firefighter, a water heater blew up in a house on base, where 
a woman was injured and the basement blew up.

In a June 2000 statement, the veteran asserted that his 
stressors were from being a firefighter at Fort Carson, and 
that his primary station was 5.  He stated that he did 
explosions, and that a building had blown up that had 
chemicals inside.  He stated that he often responded to bomb 
threats, and that he had to go through live mortar rounds to 
get to a grass fire in the summer of 1970.  He stated that a 
tank round of Napalm dropped and fried a man.  He also 
witnessed a helicopter that went down on electrical lines, 
where two men were inside.  One broke his back and the other 
had severe injuries.  He stated that he had responded to a 
trailer fire off base but since the fire truck only went 45 
miles per hour, the trailer had burned down by the time he 
arrived.  He stated that ammunition in the trailer was going 
off.  He also stated that he had to put out a fire in a small 
arms ammunition room while the ammunition was exploding, and 
that he had flashbacks, nightmares, and was always on alert.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).

Service connection for post-traumatic stress disorder 
requires (1) medical evidence diagnosing post-traumatic 
stress disorder, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2003).  If a 
post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  38 C.F.R. 
§ 3.304(f)(3) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder.

Initially, the Board notes that although the veteran served 
in a period of war, he does not allege that his post-
traumatic stress disorder began in combat, and, therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy, is not for 
application.

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2003).  [While the Board notes that the version 
of the regulation in effect at the time the veteran initially 
filed his claim for service connection for PTSD required a 
"clear" diagnosis of PTSD, that requirement has since been 
eliminated; as the current version is more favorable to the 
veteran, it will be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).]

The Board notes that the veteran has a diagnosis of post-
traumatic stress disorder, as well as medical evidence 
providing a nexus opinion between the post-traumatic stress 
disorder and an event in service, namely his alleged rape by 
two men during basic training.  However, the Board fails to 
find credible supporting evidence that this claimed in-
service stressor occurred.  The veteran's service medical 
records and service personnel records do not mention the 
incident.  The veteran was unable to provide the names of his 
attackers because he did not know them.  He was unable to 
provide a statement from anyone he had spoken to about the 
incident because the only people he told were his parents, 
who have passed away.  Although the veteran went AWOL, this 
is insufficient to support a finding that a rape occurred.  
While it is true that the veteran went AWOL several times, we 
are unable to label this a change in behavior since the AWOLs 
began so soon after the veteran entered service.  

The January 1998 post-traumatic stress disorder examination 
report also linked the veteran's post-traumatic stress 
disorder to his duties as a firefighter in service, where he 
dealt with burn and accident victims, tragic situations, and 
exploding ammunition.  Although the service personnel records 
do indicate that he was assigned as a firefighter on base, no 
specific incidents are mentioned.  The veteran's review noted 
that his skills as a firefighter were average, and that he 
was an asset to the Department and his colleagues.  No 
further specifics were given.  Unfortunately, the veteran's 
assertions of his alleged stressors are not sufficient to 
meet the requirements of the law.  The veteran has been 
provided numerous opportunities to provide adequate 
information regarding his named stressors.  The duty to 
assist is not a one-way street or a blind alley.  The VA 
cannot undertake meaningful development unless provided 
adequate information by the veteran.  Without supporting 
evidence that the claimed in-service stressors occurred, 
service connection for post-traumatic stress disorder cannot 
be granted.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



